CONOVER, Judge,
dissenting.
I respectfully dissent. The majority first implies the rules of constructive possession do not apply to handgun cases. They do, cf. Woods v. State (1984), Ind., 471 N.E.2d 691, at 693.
When constructive possession is assert ed, the State must demonstrate the defendant's knowledge of the handgun. This knowledge may be inferred from either the exclusive dominion and control over the premises containing the handgun or, if the control is non-exclusive, evidence of additional cireumstances pointing to the defendant's knowledge of the presence of the handgun. Woods, supra, at 694. Here, the evidence shows the .45 and the .38 caliber pistols were both in plain view. Officer Upton saw them while he was still 3 to 4 feet away from the vehicle. This alone is sufficient for the judge to infer knowledge on Taylor's part. The .38 would have been on the seat between Taylor and the driver and the .45 between his feet on the floor when the two were in the car, both weapons within Taylor's easy reach. To hold otherwise is to reweigh the evidence. We cannot do so. Jackson v. State (1984), Ind.App., 469 N.E.2d 753, 756; Killian v. State (1984), Ind.App., 467 N.E.2d 1265, 1269.
Additionally, Taylor had primary control over the .45 lying between his feet. He was in the best position to gain actual control over the weapon. It was within easy reach, but difficult if not impossible for the driver to reach. It is clearly a reasonable inference Taylor had constructive possession of the .45.
Taylor's conviction should be affirmed.